Case 1:19-cr-O0068-KPF Document 8 Filed 08/13/21 Page 1of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

meme maa eee erm mmm ee x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-V.- : OF FORFEITURE/
: MONEY JUDGMENT
JOSEPH KRIGSFELD, :
: 19 Cr. 068 (KF)
Defendant. :
memes meee rem xX

WHEREAS, on or about January 24, 2019, JOSEPH KRIGSFELD (the
‘“Defendant”), was charged in a three-count sealed Information, 19 Cr. 068 (KF) (the
“Information”), with conspiracy to commit securities fraud and wire fraud, in violation of Title 18,
United States Code, Section 371 (Count One); securities fraud, in violation of Title 15, United
States Code, Section 78j(b) & 78ff; Title 17, Code of Federal Regulations, Section 240.10b-5; and
Title 18, United States Code, Section 2 (Count Two); and wire fraud, in violation of Title 18,
United States Code, Sections 1343 and 2 (Count Three);

WHEREAS, the Information included a forfeiture allegation as to Counts One
through Three of the Information, seeking forfeiture to the United States, pursuant to Title 18,
United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461, of any
and all property, real and personal, that constitutes or is derived from proceeds traceable to the
commission of the offenses alleged in Counts One through Three of the Information;

WHEREAS, on or about January 24, 2019, the Defendant pled guilty to Counts
One through Three of the Information, pursuant to a plea agreement with the Government, wherein
the Defendant admitted the forfeiture allegation with respect to Counts One through Three of the

Information and agreed to forfeit to the United States, pursuant to Title 18, United States Code,

 
Case 1:19-cr-O0068-KPF Document 8 Filed 08/13/21 Page 2 of 4

Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), all proceeds traceable to
the commission of the offenses charged in Counts One through Three of the Information;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $19,935,000 in United States currency representing the amount of proceeds traceable
to the offenses charged in Counts One through Three of the Information that the Defendant
obtained; and

WHEREAS, the Defendant admits that, “as a result of an[] act or omission of the
Defendant,” 21 U.S.C. § 853(p)(1), the proceeds traceable to the offenses charged in Counts One
through Three of the Information that the Defendant obtained cannot be located upon the exercise
of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorneys Tara M. La Morte, and Samuel Raymond of counsel, and the Defendant, and his counsel,
Daniel Fetterman, Esq., that:

1. As a result of the offenses charged in Counts One through Three of the
Information, to which the Defendant pled guilty, a money judgment in the amount of $19,935,000
in United States currency (the “Money Judgment”), representing the amount of proceeds traceable
to the offenses charged in Counts One though Three of the Information that the Defendant
obtained, shall be entered against the Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JOSEPH
KRIGSFELD, and shall be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.

 
Case 1:19-cr-O0068-KPF Document 8 Filed 08/13/21 Page 3 of 4

3. All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property. |

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

 
Case 1:19-cr-00068-KPF Document 8 Filed 08/13/21 Page 4 of 4

8. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, cach of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

 

 

M. LA MORTE
SAMUEL RAYMOND
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007
(212) 637-104 1/6519

JOSEPH ~

 

7 ifr

Pod
Au J OE ANB

 

 

DANIEL FETTERMAN, ESQ.
Attorney for Defendant

SO ORDERED:

Lhe fat be UL.

 

HONORABLE KATHERINE FAILLA
UNITED STATES Psa

Peng.

vara

DAT

 

 
